Exhibit 10.12

Targa Resources Corp.
2010 Stock Incentive Plan

Performance Share Unit Grant Agreement

Grantee:

______________

Date of Grant:

______________

Target Number of Performance Share Units Granted:


______________

1.Performance Share Unit Grant.  I am pleased to inform you (“you” or the
“Employee”), that you have been granted the above target number of Performance
Share Units (the “Target PSUs”) with respect to the common stock, par value
$0.001 per share (“Common Stock”), of Targa Resources Corp., a Delaware
corporation (the “Company”), under the Targa Resources Corp. 2010 Stock
Incentive Plan (the “Plan”).  Each Performance Share Unit awarded hereby (a
“PSU”) represents the right to receive one share of Common Stock subject to the
terms and conditions of this Performance Share Unit Grant Agreement, including
Attachment A hereto (this “Agreement”), and the number of PSUs that may become
vested hereunder may range from 0% to 250% of the Target PSUs, subject to the
Committee’s discretion to increase the ultimate number of Vested PSUs (as
defined on Attachment A) above the foregoing maximum level as described
herein.  Each PSU also includes a tandem dividend equivalent right (“DER”),
which is a right to receive an amount equal to the cash dividends made with
respect to a share of Common Stock during the Performance Period (as defined on
Attachment A), as described in Section 5 (with the amount of DERs actually paid
correlated to the ultimate number of Vested PSUs as described herein).  The
terms of the grant are subject to the terms of the Plan and this Agreement, and
the PSUs are hereby designated by the Committee to be a Phantom Stock Award that
is a Performance Award for purposes of the Plan.    

2.Performance Goal and Payment.  

a.Subject to the further provisions of this Agreement, (i) if you remain in the
continuous employment of the Company Group (as defined in Section 3 below) from
the Date of Grant until the last day of the Performance Period, and (ii) if,
when and to the extent, the applicable Performance Goal (as defined on
Attachment A) is determined by the Committee to be achieved (the “Vesting
Date”), then as soon as reasonably practical following such Vesting Date, but in
no event later than the 74th day following the end of the Performance Period
(the “Payment Date”), you will receive payment in respect of the Vested PSUs in
the form of a number of shares of Common Stock equal to the number of Vested
PSUs.  Any fractional Vested PSUs shall be rounded up to the nearest whole
PSU.  In addition, you will receive a cash payment on the Payment Date in an
amount equal to the amount of the accumulated DERs that you are entitled to
under Section 5.  

b.If the Committee determines that the TSR Performance Factor (as defined on
Attachment A) is zero such that the Performance Goal is not achieved, all of
your Target PSUs subject to this Award (along with any accumulated DERs) will be
cancelled

 

--------------------------------------------------------------------------------

 

automatically without payment at the end of the Performance Period and
automatically forfeited.  

3.Additional Vesting and Forfeiture Events.

a.For purposes of this Agreement, you shall be considered to  be in the
employment of the Company and its Affiliates (collectively, the “Company Group”)
as long as (i) you remain an employee of either the Company or an Affiliate, or
(ii) (A) you remain a Consultant to either the Company or an Affiliate or (B)
you are deemed to have satisfied the requirements of Retirement (defined
below).  Nothing in the adoption of the Plan, nor the award of the PSUs
thereunder pursuant to this Agreement, shall confer upon you the right to
continued employment by or service with the Company Group or affect in any way
the right of the Company Group to terminate such employment or service at any
time.  Unless otherwise provided in a written employment or consulting agreement
or by applicable law, your employment by or service with the Company Group shall
be on an at-will basis, and the employment or service relationship may be
terminated at any time by either you or the Company Group for any reason
whatsoever, with or without cause or notice.  Any question as to whether and
when there has been a termination of such employment or service, and the cause
of such termination, or your eligibility for Retirement shall be determined by
the Committee or its delegate (the delegate may include the Chief Executive
Officer for participants who are not subject to section 16 of the Exchange Act,
in which case references to the “Committee” shall mean the Chief Executive
Officer), in its sole discretion, and its determination shall be final.  You may
be deemed eligible for “Retirement” if each of the following conditions are
satisfied:

(1) your separation from service is due to a normal retirement from your career;

(2)  you provide written notice to the Company of your intent to retire at least
twelve (12) full calendar months prior to your separation from service pursuant
to a normal retirement; provided, however, that such notice may be waived or
shortened by the Committee;

(3) you have provided at least seven (7) years of continuous service to one or
more members of the Company Group immediately prior to your separation from
service pursuant to a normal retirement;

(4) you are in “good standing” as determined by the Committee at the time of
your separation from service pursuant to a normal retirement; and

(5)  you have not accepted other employment with, or will be providing services
to, any competitor of the Company, or any other organization if the employment
or services to be provided thereto are in a substantially similar capacity,
role, or function as has been provided to the Company or its Affiliates;
however, permitted exceptions include employment or services such as becoming a
board member of another entity that is not a competitor of the Company, teaching
positions, services provided to non-profit organizations, retail positions or
other employment or service that the Committee determines will not alter your
normal retirement status with the Company.

-2-

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary above, the Committee shall retain the
authority to determine whether your separation from service meets the conditions
for a Retirement set forth above.  The Committee’s determination that you have
met the requirements for a Retirement may be revoked at any time following your
separation from service if the Committee determines that your retirement status
has changed or was determined based upon incorrect information.

b.If you cease to be in the employment of the Company Group during the
Performance Period for any reason other than as provided in Section 3(c) or
Section 4 below, all PSUs and tandem DERs awarded to you shall be automatically
forfeited without payment upon your termination.      

c.Notwithstanding anything to the contrary in this Agreement, if prior to the
end of the Performance Period your employment with the Company Group is
terminated by reason of death or Disability, then you will nevertheless be
deemed to have satisfied the employment requirement for purposes of this
Agreement and any PSUs determined to be Vested PSUs in accordance with
Attachment A (along with any accumulated DERs allocated thereto) will be paid to
you on the Payment Date specified in Section 2(a) hereof.  For purposes of this
Agreement, “Disability” shall mean a disability that entitles you to disability
benefits under the Company’s long-term disability plan (or that would entitle
you to disability benefits under the Company’s long-term disability plan if you
were an active employee).  

4.Involuntary Termination in Connection with Change in Control.  

a.Notwithstanding anything to the contrary in this Agreement, upon the
occurrence of a termination of Employee’s employment during the Performance
Period by the Company without Cause (as defined below), or a termination by
Employee for Good Reason (as defined below), in either case within the 18-month
period immediately following a Change in Control (a “Change in Control
Termination”): (i) any PSUs determined to be Vested PSUs in accordance with the
provisions of Attachment A shall be payable to you as soon as reasonably
practical following the date of the applicable termination (but in no event
later than the 74th day following such date) in the form of Common Stock, and
(ii) any accumulated DERs allocated thereto shall be payable at the same time in
the form of cash; provided, however, notwithstanding the foregoing, if you are
considered to be in the employment of the Company Group by reason of Retirement
as of the date upon which a Change in Control occurs, then upon the occurrence
of such Change in Control during the Performance Period: (x) any PSUs determined
to be vested PSUs in accordance with the provisions of Attachment A shall be
payable to you as soon as reasonably practical following the date of such Change
in Control (but in no event later than the 74th day following such date) in the
form of Common Stock, and (y) any accumulated DERs allocated thereto shall be
payable at the same time in the form of cash.  

b.Notwithstanding anything else contained above in this Section 4 to the
contrary, the Committee may elect, at its sole discretion by resolution adopted
prior to the occurrence of a Change in Control or Change in Control Termination,
as applicable, to have the Company satisfy your rights in respect of the PSUs
(as determined pursuant to the

-3-

--------------------------------------------------------------------------------

 

foregoing provisions of this Section 4), in whole or in part, by having the
Company make a cash payment to you within five business days of the occurrence
of the Change in Control or Change in Control Termination, as applicable, in
respect of all such PSUs or such portion of such PSUs as the Committee shall
determine.  Any cash payment made pursuant to the foregoing sentence for any
PSUs shall be calculated based on the Fair Market Value of a share of Common
Stock on the date of the Change in Control or Change in Control Termination, as
applicable.

c.For purposes of this Agreement, Cause and Good Reason shall have the
definitions provided below:

(i)“Cause” shall include any of the following events: (A) the Employee’s gross
negligence or willful misconduct in the performance of his or her duties; (B)
the Employee’s conviction of a felony or other crime involving moral turpitude;
(C) the Employee’s willful refusal, after 15 days’ written notice from the Chief
Executive Officer or President of the Company, to perform the material lawful
duties or responsibilities required of him; (D) the Employee’s willful and
material breach of any corporate policy or code of conduct; or (E) the
Employee’s willfully engaging in conduct that is known or should be known to be
materially injurious to the Company or any of its subsidiaries.

(ii) “Good Reason” shall be defined as any of the following: (A) a material
diminution in the Employee’s base compensation; (B) a material diminution in the
Employee’s authority, duties or responsibilities; or (C) a material change in
the geographical location at which the Employee must perform services.  In order
to terminate employment for Good Reason, an Employee must, within 90 days of the
initial existence of the circumstances constituting Good Reason, notify the
Company in writing of the existence of such circumstances, and the Company shall
then have 30 days to remedy the circumstances.  If the circumstances have not
been fully remedied by the Company, the Employee shall have 60 days following
the end of such 30-day period to exercise the right to terminate for Good
Reason. The initial existence of the circumstances constituting Good Reason
shall be conclusively deemed to have occurred on the date of any written notice
to the Company concerning such circumstances.  If the Employee does not timely
notify the Company in writing of the existence of the circumstances constituting
Good Reason, the right to terminate for Good Reason shall lapse and be deemed
waived, and the Employee shall not thereafter have the right to terminate for
Good Reason unless further circumstances occur which themselves give rise to a
right to terminate for Good Reason.

5.DERs.  Beginning on the later of the Date of Grant and the first day of the
Performance Period, in the event the Company declares and pays a dividend in
respect of its Common Stock and, on the record date for such dividend, you hold
PSUs granted pursuant to this Agreement that have not been settled in accordance
with the terms hereof, the Company shall credit DERs to an account maintained by
the Company for your benefit in an amount equal to the product of (a) the cash
dividends you would have received if you were the holder of record, as of such
record date, of one share of Common Stock times (b) your number of Target
PSUs.  Such account is intended to constitute an “unfunded” account, and neither
this Section 5 nor any action taken pursuant to or in accordance with this
Section 5 shall be construed to create a trust of any kind.  Provided you have
remained in the employment of the Company Group  (including pursuant

-4-

--------------------------------------------------------------------------------

 

to Section 3(c)) and subject to the further provisions of this Agreement,
accumulated DERs shall be paid to you on the Payment Date (without interest) in
accordance with the terms of Section 2 in an amount equal to the product of (i)
the accumulated DERs, times (ii) the TSR Performance Factor (as defined on
Attachment A).  

6.Corporate Acts.  The existence of the PSUs shall not affect in any way the
right or power of the Board or the stockholders of the Company to make or
authorize any adjustment, recapitalization, reorganization, or other change in
the Company’s capital structure or its business, any merger or consolidation of
the Company, any issue of debt or equity securities, the dissolution or
liquidation of the Company or any sale, lease, exchange, or other disposition of
all or any part of its assets or business, or any other corporate act or
proceeding.  

7.Notices.  Any notices or other communications provided for in this Agreement
shall be sufficient if in writing.  In the case of the Grantee, such notices or
communications shall be effectively delivered if hand delivered to you at your
principal place of employment or if sent by registered or certified mail to you
at the last address you have filed with the Company.  In the case of the
Company, such notices or communications shall be effectively delivered if sent
by registered or certified mail to the Company at its principal executive
offices.

8.Nontransferability of Agreement.  This Agreement and the PSUs and DERs
evidenced hereby may not be transferred, assigned, encumbered or pledged by you
in any manner otherwise than by will or by the laws of descent or
distribution.  The terms of the Plan and this Agreement shall be binding upon
your executors, administrators, heirs, successors and assigns.

9.Entire Agreement; Governing Law.  The Plan is incorporated herein by
reference.  The Plan and this Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and, except as expressly
provided in this Agreement, supersede in their entirety all prior undertakings
and agreements between you and any member of the Company Group with respect to
the same.  This Agreement is governed by the internal substantive laws, but not
the choice of law rules, of the State of
Delaware.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                

10.Binding Effect; Survival.  This Agreement shall be binding upon and inure to
the benefit of any successors to the Company and all persons lawfully claiming
under you.  The provisions of Section 14 shall survive following vesting and
payment of this Award without forfeiture.

11.No Rights as Shareholder. The PSUs represent an unsecured and unfunded right
to receive a payment in shares of Common Stock and associated DERs, which right
is subject to the terms, conditions, and restrictions set forth in this
Agreement and the Plan.  Accordingly, you shall have no rights as a shareholder
of the Company, including, without limitation, voting rights or the right to
receive dividends and distributions as a shareholder, with respect to the shares
of Common Stock subject to the PSUs, unless and until such shares of Common
Stock (if any) are delivered to you as provided herein.

12.Withholding of Taxes.  To the extent that the vesting or payment of PSUs or
DERs results in the receipt of compensation by you with respect to which any
member of the Company Group has a tax withholding obligation pursuant to
applicable law, the Company or an Affiliate

-5-

--------------------------------------------------------------------------------

 

shall withhold from the cash and from the shares of Common Stock otherwise to be
delivered to you, that amount of cash and that number of shares of Common Stock
having a Fair Market Value equal to the Company’s or Affiliate’s tax withholding
obligations with respect to such cash and shares of Common Stock, respectively,
unless you deliver to the Company or Affiliate (as applicable) at the time such
cash or shares of Common Stock are delivered to you, such amount of money as the
Company or Affiliate may require to meet such tax withholding obligations.  No
payments with respect to PSUs or DERs shall be made pursuant to this Agreement
until the applicable tax withholding requirements with respect to such event
have been satisfied in full.  The Company is making no representation or
warranty as to the tax consequences that may result from the receipt of the
PSUs, the treatment of DERs, the lapse of any vesting conditions, or the
forfeiture of any PSUs pursuant to the terms of this Agreement.

13.Amendments.  This Agreement may be modified only by a written agreement
signed by you and an authorized person on behalf of the Company who is expressly
authorized to execute such document; provided, however, notwithstanding the
foregoing, the Company may make any change to this Agreement without your
consent if such change is not materially adverse to your rights under this
Agreement.

14.Clawback.  Notwithstanding any provisions in the Plan and this Agreement to
the contrary, any portion of the payments and benefits provided under this
Agreement or pursuant to the sale of any shares of Common Stock issued hereunder
shall be subject to (a) any clawback or other recovery by the Company to the
extent necessary to comply with applicable law, including without limitation,
the requirements of the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010 or any Securities and Exchange Act rule, and/or (b) any clawback or
other recovery policy that may be adopted or amended by the Company from time to
time.  As of the Date of Grant, the Company has adopted the Incentive
Compensation Recoupment Policy (the “Policy”), and by accepting this Award you
agree and understand that all payments and benefits that may arise pursuant to
this Agreement shall be subject to the terms and conditions of the Policy, as it
may be amended from time to time, including the Company’s authority to reduce
amounts otherwise payable to me for reasons described within the Policy.

15.Section 409A Compliance.  Notwithstanding any provision of this Agreement to
the contrary, all provisions of this Agreement are intended to comply with
Section 409A of the Code, and the applicable Treasury regulations and
administrative guidance issued thereunder (collectively, “Section 409A”), or an
exemption therefrom, and shall be interpreted, construed and administered in
accordance with such intent.  Any payments under this Agreement that may be
excluded from Section 409A (due to qualifying as a short-term deferral or
otherwise) shall be excluded from Section 409A to the maximum extent possible.
No payment shall be made under this Agreement if such payment would give rise to
taxation under Section 409A to any person, and any amount payable under such
provision shall be paid on the earliest date permitted with respect to such
provision by Section 409A and not before such date.  Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this Agreement are exempt from, or compliant with, Section 409A
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by you on account of
non-compliance with Section 409A.

-6-

--------------------------------------------------------------------------------

 

16.Plan Controls.  By accepting this grant, you agree that the PSUs and DERs are
granted under and governed by the terms and conditions of the Plan and this
Agreement.  In the event of any conflict between the Plan and this Agreement,
the terms of the Plan shall control.  Unless otherwise defined herein,
capitalized terms used and defined in the Plan shall have the same defined
meanings in this Agreement.  

 




-7-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, as of the date first above written.

TARGA RESOURCES CORP.

 

 

By:

Name: Joe Bob Perkins

Title:   Chief Executive Officer

-8-

--------------------------------------------------------------------------------

 

 

ATTACHMENT A

 

I.

Definitions.  

 

•

The “Performance Period” shall begin on January 1, 2020 and end on December 31,
2022.

 

•

The “Performance Goal” for the PSUs compares (i) the Total Return of a share of
Common Stock for the Performance Period to (ii) the Total Return of a common
share/unit of each member of the Peer Group for such Performance Period, to
determine the TSR Performance Factor.  

 

•

“Total Return” shall be measured by (i) subtracting the average closing price
per share/unit for the first ten trading days of the Performance Period (the
“Beginning Price”), from (ii) the sum of (a) the average closing price per
share/unit for the last ten trading days of the Performance Period, plus (b) the
aggregate amount of dividends/distributions paid with respect to a share/unit
during the Performance Period (the result being referred to as the “Value
Increase”) and (iii) dividing the Value Increase by the Beginning Price.

 

•

“TSR Performance Factor” means a percentage, ranging from 0% to 250% (or more,
as determined by the Committee in its discretion as described herein),
determined by the Committee in accordance with Paragraph II below.  

 

•

“Vested PSUs” means a number of PSUs equal to the product of (i) the number of
Target PSUs, times (ii) the TSR Performance Factor.  

II. TSR Performance Factor.  The TSR Performance Factor will be determined as
follows:

The Committee will determine the “Guideline Performance Percentage” for the
Performance Period in accordance with the following table:

Company Total Return compared to Peer Group Total Return

Guideline Performance

Percentage1

75th Percentile or Above

250%

55th Percentile

100%

25th Percentile

50%

Below 25th Percentile2

0%

______________

1 The Guideline Performance Percentage between the 25th Percentile and the 55th
Percentile is a percentage based on a straight-line interpolation between 50%
and 100% based on a comparison of the Total Returns described above, and the
Guideline Performance Percentage between the 55th Percentile and the 75th
Percentile is a percentage based on a straight-line interpolation between 100%
and 250% based on a comparison of the Total Returns described above.

 

A-1

--------------------------------------------------------------------------------

 

2 The 25th Percentile is the minimum percentile for which there is a Guideline
Performance Percentage.

 

 

 

•

The Guideline Performance Percentage determined for the Performance Period may
be decreased or increased (including above 250%) by the Committee in its
discretion taking into account all factors the Committee deems relevant,
including changes to the Peer Group occurring during the Performance Period,
anomalies in trading during the applicable trading days or other business
performance matters, to determine the TSR Performance Factor.  

 

 

•

In the event of a Change in Control Termination, the Committee shall determine
the TSR Performance Factor as of the date such Change in Control Termination
occurs taking into account: (A) a deemed Guideline Performance Percentage of
100%, and (B) any other factors deemed relevant by the Committee, in accordance
with the preceding paragraph, including any impacts related to the Change in
Control event or the Change in Control Termination.  

 

III.Adjustments to Performance Goal for Certain Events.  

 

If, during the Performance Period, there is a change in accounting standards
required by the Financial Accounting Standards Board, the above Performance Goal
shall be adjusted by the Committee as appropriate, in its discretion, to
disregard the effect of such change.  

 

IV.Peer Group Companies.  

The “Peer Group” shall consist of the companies contained within the Alerian US
Midstream Energy Index (the “AMUS”).   In its discretion, in the event that the
Committee determines that an adjustment to the Peer Group is necessary or
desirable to continue to reflect an appropriate Peer Group for this Award, the
Committee may take the following actions: substitute the members of another
index for the members of the AMUS; add or delete individual companies within the
AMUS (and if deleting a company, the Committee may also, but is not required to,
substitute a new company into the Peer Group); if companies are added to or
deleted from the AMUS during the Performance Period, determine if that company
should be included or excluded from the Peer Group; provide a related adjustment
in the rankings at any time during the Performance Period; or make a deletion or
adjustment to reflect that an individual peer company within the AMUS is no
longer publicly traded or is determined by the Committee to no longer be a peer
of the Company (for example, due to a member being acquired) or to reflect any
other significant event.

V.Committee Determination.

The Committee shall review the results with respect to the Performance Goal and
shall determine the TSR Performance Factor and the number of Vested PSUs as soon
as reasonably practical.  However, no PSUs or DERs shall be paid prior to such
determination or the time of payment specified in the Agreement.  For the sake
of clarity, any exercise of discretion or adjustments made by the Committee as
contemplated herein may be effectuated without your consent and will not be
treated (for purposes of the Plan or this

A-2

--------------------------------------------------------------------------------

 

Agreement) as an amendment to the Agreement that materially reduces the benefit
of the Grantee without his or her consent.

 

 

 

 

A-3